Citation Nr: 1723922	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Michael L. Shea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service, from February 1970 to January 1972 (to include in the Republic of Vietnam from September 1970 to September 1971), and from August 1972 to October 1972.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This matter was previously remanded by the Board in January 2014 and September 2016.  It now returns for appellate review.  

As in the prior Board remands, the Veteran's claim for PTSD and depression has been characterized broadly to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record within Virtual VA.


FINDING OF FACT

1.  The probative, competent evidence demonstrates the Veteran does not have a current diagnosis of posttraumatic stress disorder (PTSD).

2.  The probative, competent evidence does not demonstrate that the Veteran has a an acquired psychiatric disorder, currently diagnosed as depressive disorder, NOS, causally related to active service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, NOS, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, this claim was remanded by the Board in January 2014 and September 2016, in part, to obtain Denver Vet Center records dated from 1982 to 1984.  These records have not been obtained, although attempts were made in January 2014 and September 2014.  However, the treatment received in 1982 and 1984 from the Denver Vet Center was described by the Veteran to the March 2014 VA examiner directly.  Furthermore, the March 2014 VA examiner discussed the March 2013 statement, received by VA in May 2013, from the Veteran's spouse describing this treatment.  As the March 2014 VA examiner considered such in the formation of her March 2014 opinion and December 2016 addendum opinion, there is no prejudice to the Veteran in this regard.  Bernard v. Brown, 4 Vet. App. 384, at 390 (1993).  Such was also considered by the Board in the decision below.  Id.  Thus, the Board finds there was substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Throughout the pendency of the appeal, the Veteran has asserted that his acquired psychiatric disorder is related to service.  Specifically, in August 2009 and in other statements, the Veteran described that he was en route to a US Air Force departure installation in Saigon from Pleiku when he was captured by suspected Viet Cong or North Vietnamese Army with another soldier but he was able to escape but did not know what happened to the other solider.  In the August 2009 statement, the Veteran also described that in early July 1971 he was poisoned by friendly forces, resulting in an almost three weeks near death experience and was discharged from 67th evacuation hospital.  In a November 2009 statement, the Veteran stated he had not been able to totally trust anyone since the poisoning episode and also stated that he did not know if the poisoning was from friendly forces or hostile forces.  In the November 2009 statement, he also reported perimeter guard duty in Vietnam, including at night.  During the March 2014 VA examination, the Veteran also reported in approximately May 1971 or June 1971, in Vietnam, he was awoken by a red alert and he and the other soldiers hit the bunker, but several days later rumors recounted a solider with an unknown name was missing and the Veteran wondered whether friendly forces were responsible for his disappearance.

Turning to the first element necessary to establish service connection, the existence of a present disability is established through the Veteran's medical treatment records, the October 2010 VA examination report and March 2014 VA PTSD disability benefits questionnaire produced during the course of his appeal.  VA treatment records dated during the pendency of the claim reflect diagnoses of depression, anxiety disorder and PTSD.  The October 2010 VA examiner diagnosed depressive disorder, NOS, with some suspicious features.

Pursuant to the January 2014 Board remand, a March 2014 VA PTSD disability benefits questionnaire was obtained.  The March 2014 VA examiner found a diagnosis of PTSD was not supported for this Veteran.  Specifically, a diagnosis of PTSD was not warranted for this Veteran due to lack of clinically significant re-experiencing, avoidance, alteration in mood, and hyperarousal symptoms.  The March 2014 VA examiner found the symptoms reported by the Veteran were transient nightmares of blank faces, apathy, fairly persistent mild depressed mood, and history of anger, and conceptually, these symptoms, aside from the nightmares, could not be specifically related to the traumatic event described which would meet criterion A for PTSD (the claimed incident with the men who kidnapped him), nor were they related to the other claimed upsetting events.  The March 2014 VA examiner also stated the medical record showed that PTSD was considered initially as a rule out diagnosis by treating clinicians, pending further assessment and an additional assessment was not contained in the electronic medical record.  The March 2014 VA examiner stated that the recent diagnoses by the treating clinician, in 2011, were relational problems and anger management (not actual psychiatric diagnoses but areas of interest or "V" codes from DSM-IV) and there was no diagnosis of PTSD given by psychiatry as the Veteran had never been treated by psychiatry and never had a psychological evaluation, whereas the results contained the March 2014 report, were based on a comprehensive psychological evaluation.  The March 2014 VA PTSD examiner endorsed diagnoses of depressive disorder, NOS and alcohol abuse.  

Pursuant to the September 2016 Board remand, in December 2016, the same examiner as in March 2014 provided an addendum opinion.  The VA examiner reviewed the records with diagnoses of anxiety disorder in 2010 and found the Veteran appeared to have been attending four different psychoeducational groups where the respective diagnosis was assigned according to the content of the group.  For example, the VA examiner found, the Veteran had been attending the depression group, and in that group, the diagnostic code used was for depression and he was attending the PTSD/MST (military sexual trauma) group, where the PTSD diagnostic code was applied.  In addition, the VA examiner found, the Veteran was attending the anxiety educational group, where the anxiety diagnostic code was applied.  Thus, the Board finds that Veteran's acquired psychiatric disability, is best characterized as depressive disorder NOS, as such was endorsed by both the October 2010 and March 2014 VA examiners upon examination and after review of the record.  Therefore a current disability of depressive disorder, NOS, has been demonstrated and the first element of service connection has been met.  The question remaining for consideration is whether the Veteran's current depressive disorder, NOS, is etiologically related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reveal a diagnosis related to an acquired psychiatric disorder.  Indeed, the Veteran's December 1971 and September 1972 Reports of Medical Examination, each conducted in conjunction with periods of separation from service, found the Veteran's psychiatric health was normal upon clinical examination.  In his December 1971 Report of Medical History, conducted in conjunction with separation from his first period service, the Veteran checked no with respect to a question regarding the existence of nervous trouble of any sort.  However, the Veteran, in a September 1972 Report of Medical History, conducted in conjunction with separation from his second period service, checked yes with respect to a question regarding the existence of nervous trouble of any sort and also noted he had had dysentery.  In addition, the Veteran's service treatment records reflect he received treatment at the 67th Evacuation Hospital for 6 days for amebiasis, intestinal.  Thus, the Board finds the element of the incurrence of an in-service injury is met.

However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current acquired psychiatric disorder and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current acquired psychiatric disorder is causally related to active service.  Additionally, the Board has considered whether there is competent credible evidence of continuity of symptomatology related to a psychosis since service, or that a psychosis manifest to a compensable degree within one year of separation, but finds in each case that there is not.  There is no clinical evidence that the Veteran sought treatment for an acquired psychiatric disorder until many years after separation from service.  However, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

As noted above, the March 2014 VA examiner discussed a March 2013 statement, received by VA in May 2013, from the Veteran's spouse, which is of record, and which reported that she and the Veteran had been in treatment at the Vet Center in Denver from 1982 to 1984 regarding couples therapy for marital abuse and that the counselor had referred her to ALANON (a support group for family members of those with alcoholism).  The Veteran, during the March 2014 examination, similarly reported that he and his wife sought couples counseling between 1982 and 1984 at the Denver Vet Center but he was not exactly sure why the counseling had taken place, but he recalled that something happened that resulted in his wife threatening to leave and he was not sure if any mental health diagnosis was given.  Nonetheless, any treatment beginning in 1982 was still many years after the Veteran's separation from service.  

Indeed, the first indication of depression in the evidence of record, as accurately noted by the March 2014 VA examiner in the PTSD disability benefit questionnaire, was in a March 2009 VA Agent Orange examination.  The March 2009 record documented the Veteran reported less energy and not caring about his business as much.  The March 2009 record also reported the Veteran denied ever having sought mental health treatment.  Such is supported by the October 2010 VA examination report, during which the Veteran reported that he never even considered himself as having depression until a recent physician was examining him during an Agent Orange examination and the physician told him that he did have symptoms of depression and should pursue it.  As described above, there is no medical evidence of record that objectively demonstrates that the Veteran had complaints related to an acquired psychiatric disorder until many years after his separation from active service.  This long gap between his discharge from service and the earliest clinical evidence of an acquired psychiatric disorder is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, the Veteran was provided with a VA examination in October 2010, at which time he was diagnosed with depressive disorder, NOS, with some suspicious features.  The October 2010 VA examiner opined depressive disorder, NOS, with some suspicious features, was less likely as not, less than 50/50 probability, caused by or a result of his service in the military.  The VA examiner stated the Veteran was unable to establish any clear timeline with regard to the depression symptoms or when they started and had not received treatment until very recently.  The October 2010 VA examiner found that due to a lack of evidence showing direct connection to any one specific event, or series of events, in the military, she could not say with certainty that current symptoms related specifically to the military at this time.  The October 2010 VA examiner further stated that should the Veteran demonstrate symptoms of recurring intrusive thoughts, or memory a specific trauma event which was life threatening, along with other pervasive symptoms related directly to military experience he should be re-evaluated at that time.

Thereafter, the March 2014 VA examiner opined it was less likely as not that any acquired psychiatric disorder diagnosed during the pendency of this appeal was related to the Veteran's active duty service, to include assertions regarding an incident when he was held at gunpoint, his contention that he was poisoned, and his statements concerning guard duty on the perimeter of the base.  The March 2014 provided a rationale which stated the description of symptoms was such that many onset at an unknown time and the most coherent description provided by the Veteran was given for his depressive symptoms, which the examiner believed to have onset in 2009, as was supported by the medical record.  The March 2014 VA examiner found the depressive symptoms were consistently described by the Veteran to be occurring in the context of financial stressors and decline in business, which was also well supported in the notes in the medical record.  The March 2014 VA examiner noted that many of the treatment notes discussed the Veteran's claim for service connection, problems with business, and frequent inspections at his gravel pit by the government.

In an December 2016 addendum opinion, the March 2013 VA examiner further opined it was less likely as not that any psychiatric disorder demonstrated proximate to or during the pendency of the claim (namely, the depressive disorder, NOS), even if currently resolved, (to include anxiety disorder noted in VA treatment records in 2010), had its onset in active service or is otherwise causally or etiologically-related to Veteran's active service.  In support of such, the VA examiner noted the separation examination showed a complaint of "nervous trouble of any sort" but very clearly showed a lack of psychiatric diagnosis as per the evaluation of a qualified professional.  Furthermore, the VA examiner also found that the Veteran's service treatment records showed no mental disorder evident during active duty service.  In December 2016, the VA examiner found the evidence of record, including the electronic medical record, claims file, and the Veteran's testimony across two examinations, most clearly supported the onset of a depressive disorder in the context of a post-service poor economy, and lack of income from his occupation related to that economy.  The VA examiner also stated the Veteran had not clearly articulated that his symptoms were etiologically related to, or present, during his time in the service or in relation to any in-service event.  In December 2016, the VA examiner opined the likely cause for the Veteran depression, which had been documented from 2009-2014, was the poor economy and lack of income related to that.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current acquired psychiatric disorder, diagnosed as depressive disorder, NOS, was incurred as a result of an event, injury, or disease during active service or onset during his period of active service.  Again, the Board emphasizes that the Veteran's December 1971 and September 1972 Reports of Medical Examination, each conducted in conjunction with periods of separation from service, found the Veteran's psychiatric health was normal upon clinical examination.

In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's current acquired psychiatric disorder and his active service.  The Veteran has not provided any competent medical evidence to demonstrate his current acquired psychiatric disorder was caused by, or was a result of, his active service.  Indeed, the opinion of the March 2014 examiner provided in the PTSD disability benefit questionnaire and December 2016 addendum opinion was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  In each opinion the VA examiner explained the reasons for her conclusions based on accurate facts and documented the Veteran's reports of events during service.  In this regard, a July 2009 VA treatment record noted, in part, that the Veteran owned his own business, and that his finances were unstable due to the economy.  The July 2009 VA treatment record further reported that the Veteran stated his motivation for being there was to receive 10 percent from VA to refinance his house and when he found out the writer of the treatment record had nothing to do with it he wanted to leave but eventually decided he might come in for treatment despite saying he did not think he needed help.  During the October 2010 examination report, the Veteran stated he owned his own business and becomes very upset at his work because customers do not pay and that was the major stress that he had at the time.  He also reported he had been able to do well at that job in the past, but in 2009, his income dropped to $900 for the entire year, which is consistent with the March 2014 and December 2016 VA opinions.  Thus, the VA examiner's March 2014 and December 2016 opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In reviewing the Veteran's claim for an acquired psychiatric disorder, the Board has reviewed the statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such as finding it hard to get upbeat, as noted in the October 2010 VA examination report, or that he has experienced nightmares since Vietnam, as noted in a June 2009 VA treatment record.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his current acquired psychiatric disability can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his current acquired psychiatric disorder to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current acquired psychiatric disorder falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current acquired psychiatric disorder to his military service.  Jandreau, 492 F.3d 1372.

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's currently acquired psychiatric disorder to his active service.  To the contrary, the clinical evidence associates the Veteran's post-service depressive disorder, NOS, symptomatology with the poor economy and lack of income related to that.  The clinical records do not indicate that the Veteran's service was a possible cause of any current acquired psychiatric disorder except as such documented the Veteran's own assertions.  The March 2014 PTSD disability benefits questionnaire and December 2016 addendum opinion indicated that the Veteran's current acquired psychiatric disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, NOS, is denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as depressive disorder, NOS, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


